 

EXHIBIT 10.21


DIRECTOR’S SETTLEMENT AGREEMENT


DIRECTOR’S SETTLEMENT AGREEMENT, dated as of the 9th day of December, 2008
(“Agreement”), by and between Chancellor Group, Inc., a Nevada corporation, with
offices at 216 South Price Road, Pampa, TX 79065 (“Chancellor ”), and   John C.
Y. Lee, of 2/60 Hartwood Street, Kew East, Victoria 3102 Australia ("John Lee”),
Chancellor  and John Lee are sometimes referred to herein as the “Parties”, or
individually as a “Party”.
WHEREAS, John Lee has agreed to resign a director of Chancellor; and
WHEREAS, John Lee is due  260,000 shares of Chancellor’s  Common Stock, par
value $.001 per share (“Common Stock”) for services previously rendered as a
director of Chancellor; and
WHEREAS, the Parties wish to provide for settlement of the obligations of each
respective Party to the other Party pursuant to the terms of this Agreement; and
WHEREAS, each of the Parties could attempt to assert claims against the other
party; and
WHEREAS, the Parties desire to resolve all potential disputes with this
Settlement Agreement.
NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed by and between the parties as
follows:


 
1.
Settlement of Obligation between the Parties.  The Parties shall make full
settlement of obligations due John Lee for his services as a Director:

 
A.
Effective Date. The official date and time of termination of John Lee’s term as
a director of Chancellor shall be 5:15 p.m. (Australian Eastern Standard Time),
December 5, 2008.

 
B.
Payment.  Chancellor  shall pay John Lee the sum of $10,000 in full settlement
of Chancellor ’s obligations to John Lee for unreimbursed expenses with regard
to John Lee’s service as a director or otherwise.   Chancellor  shall not be
required to pay John Lee any further fees or expense reimbursements, except as
provided in C immediately below.

 
C.
Issuance of Common Stock. Chancellor shall issue to John Lee 260,000 shares of
Common Stock in full settlement of Chancellor’s obligation to John Lee to issue
shares of Chancellor Common Stock to John Lee for director’s fees.

     
 
2.
Release by John Lee.  In consideration for settlement of the termination of John
Lee’s employment as provided hereinabove and the agreements of Chancellor  made
as provided herein, John Lee, as releasor, remises, releases and forever
discharges Chancellor, its respective subsidiaries, officers, directors, agents,
representatives, successors and assigns, jointly and severally, from any and all
debts, demands, actions, causes of action, suits, damages, claims and
liabilities based on matters relating to John Lee’s service as a director of
Chancellor or any other matter of whatever kind or nature, known or unknown,
suspected or unsuspected, accrued or unaccrued, whether in law, equity or
otherwise, and whether under contract, warranty, tort or otherwise, which John
Lee ever had, now has or may have, claim or assert from the beginning of the
world to the date of this Settlement Agreement, excepting for the obligations of
Chancellor  under this Settlement Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
Release by Chancellor .  In consideration of the agreements of John Lee made as
provided herein, Chancellor , as releasor, remises, releases and forever
discharges John Lee, his respective, agents, representatives, heirs, successors
and assigns, jointly and severally, from any and all debts, demands, actions,
causes of action, suits, damages, claims and liabilities based on matters
relating to John Lee’s service as a director of Chancellor or any other matter
of whatever kind or nature, known or unknown, suspected or unsuspected, accrued
or unaccrued, whether in law, equity or otherwise, and whether under contract,
warranty, tort or otherwise, which Chancellor  ever had, now has or may have,
claim or assert from the beginning of the world to the date of this Settlement
Agreement, excepting for the obligations of John Lee under this Settlement
Agreement.
     

 
4.
Confidential Treatment.  Except as required by law or applicable regulation, all
business, customer, technology and financial information concerning
Chancellor  (“Confidential Business Information”) shall be maintained in
confidence by John Lee and shall not be disclosed to any third party, except for
Confidential Business Information that is publicly available through Chancellor
’s filings under the Securities Exchange Act of 1934, as amended, or otherwise
made public by Chancellor  or its licensor.  This Settlement Agreement, and the
terms hereof, shall be maintained in confidence by the parties and shall not be
disclosed to any third party.  Neither Chancellor  nor John Lee shall discuss
this Settlement Agreement nor any of the transactions leading up to this
Settlement Agreement with any other person, other than their respective counsel.



 
5.
Agreement Represents Compromise.  This Settlement Agreement represents a
compromise of disputed claims and is not to be deemed or construed to be an
admission of liability or of the truth of any fact on the part of any party.  By
this Settlement Agreement, the parties intend merely to avoid the potential for
protracted dispute.
       
6.
Governing Law and Venue. This Settlement Agreement shall be construed under the
laws of the State of Texas pertaining to contracts made and to be performed in
Texas, without giving effect to its choice of law provisions. The Parties hereto
hereby consent to venue in any state or federal court within the State of Texas
having jurisdiction over Gray County for all purposes in connection with this
Agreement.
     


 
7.
Entire Agreement.  This Settlement Agreement embodies the entire agreement of
the parties on the subject matter hereof and supersedes and replaces all prior
agreements between the parties regarding these matters. It may not be changed or
modified orally, but only by a writing signed by each of the parties to be bound
by such changes or modification.

 
 
2

--------------------------------------------------------------------------------

 
 

  8. 
Counterparts.  This Settlement Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
     


 
9.
Attorney’s Fees.  In any litigation arising out of this Agreement, the
prevailing party shall be entitled to reimbursement of reasonable attorney’s and
costs associated with such litigation through all levels of appeals.



IN WITNESS WHEREOF, the parties have set their hands and seals to this
Director’s Settlement Agreement which is effective as of the day and year first
above written.
 
 
 

  CHANCELLOR  GROUP, INC.          
 
By:
/s/ Thomas H. Grantham 12/11/08       Title: President               /s/ John C.
Y. Lee       John C. Y. Lee  

  
 
3

--------------------------------------------------------------------------------

 
 